Name: Commission Regulation (EC) No 648/94 of 23 March 1994 amending Regulation (EEC) No 2169/93 on the application of a minimum price for certain soft fruits originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/18 Official Journal of the European Communities 24. 3 . 94 COMMISSION REGULATION (EC) No 648/94 of 23 March 1994 amending Regulation (EEC) No 2169/93 on the application of a minimum price for certain soft fruits originating in Poland Poland complied with the minimum price by levying countervailing charges ; whereas, on the basis of recent information received by the Commission relating to the third three months of the marketing year, it is clear that, bearing in mind the import price, one of the criteria is not being complied with in respect of certain soft fruit originating in Poland ; whereas, countervailing charges should therefore be reintroduced for these products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1988/93 of 19 July 1993 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria ('), and in particular Article 2 thereof, Whereas Article 4 of Commission Regulation (EEC) No 2140/93 of 28 July 1993 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria and the minimum prices applicable until 30 April 1994 (2) provides that the Commission is to adopt any necessary measures if certain criteria are not complied with ; Whereas, by Commission Regulation (EEC) No 2169/93 (3), as last amended by Regulation (EEC) No 2731 /93 (4), the Commission decided to ensure that each consignment of certain soft fruits originating in HAS ADOPTED THIS REGULATION : Article 1 The Annex of Regulation (EEC) No 2169/93 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 182, 24. 7. 1993, p. 4. (2) OJ No L 191 , 31 . 7. 1993, p. 98 . 0 OJ No L 194, 3 . 8 . 1993, p. 24. 0 OJ No L 247, 5. 10 . 1993, p. 6. 24. 3 . 94 Official Journal of the European Communities No L 80/19 ANNEX CN code Description Taric code Period of application ex 0811 20 39 Frozen blackcurrants not containing added sugar or other sweet- 0811 20 39*10 From 24 March to 30 April ening matter, without stalks 1994 ex 0811 20 39 Frozen blackcurrants not containing added sugar or other sweet- 0811 20 39*90 From 24 March to 30 April ening matter, other 1994